         Case 2:14-cr-00131-JFC Document 442 Filed 06/03/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA

THE UNITED STATES OF AMERICA

                         vs.                            2:14-cr-131

 SAMUEL BROOKS


                               MOTION TO CONTINUE SUPERVISED
                                RELEASE REVOCATION HEARING

        Defendant, Samuel Brooks, by and through his counsel, Joseph S. Otte, files this Motion

to Continue Supervised Release Revocation Hearing and in support thereof represents the

following:

   1.        Mr. Brooks is presently accused of violating the conditions of his supervised release

             term imposed in this case.

   2.        Mr. Brooks is scheduled for a revocation hearing on June 8, 2021.

   3.        Further, a combined plea and sentencing hearing in the case docketed at 20-cr-91 is

             also scheduled for June 8.

   4.        Due to unforeseen circumstances, undersigned counsel will need additional time to

             prepare for sentencing in this case and will likely be out of town for a funeral on June 8.

   5.        Counsel for the Government, Nicole Vasquez-Schmitt, consents to the granting of this

             motion.

        For the foregoing reasons, the defendant, Mr. Brooks, requests that this motion be granted.

                                                                Respectfully submitted,
                                                                /s/Joseph S. Otte
                                                                Joseph S. Otte
                                                                PA ID No. 318862
                                                                429 Fourth Avenue
                                                                Suite 1002
                                                                Pittsburgh, PA 15219
